DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “through-going slots”, as recited in claim 1; structure of “ring webs” of the standing surfaces, as recited in claim 28; and “extension of the edge of the pallet” and “an extension of the edge-side second supporting projections”, as recited in claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: In paragraph [0045] reference numeral 22 is used for the disclosure of “rounded sections” and ”bead”.  In paragraphs [0061] and [0062] reference numeral 44 is used for the disclosure of “hollow profile” while in paragraph [0057] the same reference numeral is used for the disclosure of “indentation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is indefinite because it is unclear to what structure applicant is referring with the limitation of “through-going slot” because nowhere in applicant written description is disclosed the recited limitation.  It is unclear if the “through-going slots” are holes extending through the pallet support surface or any other structure from the invention.  Regarding claim 25, the recitation of “first stump-like or sleeve-like” and “second flange-like” are indefinite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22, 25, 30, 32, 33, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHale (GB 2,013,615).


Claim 20
McHale discloses a pallet (1) configured to hold substantially cylindrical kegs having different keg diameter sizes, comprising a pallet support surface (defined by surface where upstanding portions 2 protrudes); and a plurality of keg holders (defined by combination of multiple upstanding supports 2) each comprising supporting projections 
Claim 21
McHale further discloses the supporting projections are arranged and configured such that kegs in three different keg diameter sizes are capable to be supported on the support surface (see figures 4 and 5).

McHale further discloses the supporting projections form the plurality of keg holders configured for the placement of kegs with three keg diameter sizes on a single pallet (see figures 4 and 5).
Claim 25
McHale further discloses the supporting projections are formed by first stump-like or sleeve-like supporting projections (defined by projections in the middle of the support surface) on the support surface and by second flange-like (defined by projections on the periphery of the support surface) supporting projections arranged on an outer periphery (see figure 6).
Claim 30
McHale further discloses the keg holder includes between two and five of the supporting projections/first supporting projections (see figures 1 and 4-6).
Claim 32
McHale further discloses the supporting projections/first supporting projections are arranged inside and/or outside corresponding standing surfaces of the pallet such that kegs placed therein can be supported from inside and/or outside.  The supporting structures (2) disclosed by McHale are placed in both inside and outside the supporting surface of the pallet (see figures 1 and 4-6).
Claim 33
McHale further discloses four corners of the pallet are adapted to the rounding of the standing surfaces of the grouping with the largest keg holder diameter (see figures 4, 6 and 8).

McHale further discloses a height of the supporting projections/first and second supporting projections comprising a height of about 0.75 inches or 19.5 mm (see page 2 line 9-10), being within the range between 20 mm to 30mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McHale (GB 2,013,615) as applied to claim 20 above, and further in view of Koefelda (US 2018/0290805).
Claim 26
McHale further discloses the first support projections are hollow (see figures 2 and 7).  McHale does not disclose the first projections for the keg holder taper in an upward direction and are closed at the top.  However, Koefelda discloses a pallet (10) comprising supporting projections (26) that tapers in an upward direction and closed at top (see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first support projections tapering and closed at top as taught by Koefelda for guiding purposes and easy placing of the kegs into the support surface.

McHale further discloses the first supporting projections and second supporting projections (defined by projections 2 disposed at edge of the pallet) (see figure 6).  McHale does not disclose the first and second supporting projections comprise arcuate side walls adapted to the standing surfaces of the keg holders.  However, Koefelda discloses a pallet for cylindrical bottles of different sizes, the pallet comprising arcuate first (26) and second (20) supporting projections for supporting and keeping in place the cylindrical bottles (see figures 2, 5, 6, 8, 10 and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second supporting projections of McHale having an arcuate shape as taught by Koefelda for better support to the body of the cylindrical kegs when placed into the pallet.  After McHale is modified by Koefelda, the slots would have arcuate shape adapted to the standing surfaces of the third grouping.
Claim 35
McHale further discloses the support projections comprising hollow profile and extending upward from the pallet (see figures 2 and 3).  McHale does not disclose the pallet, on a lower pallet surface opposite the support surface, at positions corresponding to the supporting projections, comprising downwardly open hollow profiles for engagement of supporting projections lying below in a stack of a plurality of the pallets.  However, Koefelda discloses a pallet (10) comprising projections (20 and 26) being mirror images extending upward and downward to receive top and bottom portions of a keg.  It would have been obvious to one of ordinary skill in the art before the effective 
Claim 36
After McHale is modified by Koefelda, the downwardly open hollow profiles will be formed in a complementary manner to the supporting projections and will form complementary lower keg holders corresponding to the first and second supporting projections, such that kegs are also supported from above by the pallet.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McHale (GB 2,013,615) as applied to claim 20 above, and further in view of Kelly (US 2015/0001114).
McHale further discloses the support surface comprises an open structure (see figures 1, 2 and 4).  McHale does not disclose the support surface formed by a lattice structure.  However, Kelly discloses a pallet for supporting cylindrical bottles, the pallet comprising a reinforcing structure (280) formed by reinforcing ribs (282 and 284) formed by a lattice structure for strengthening the pallet (see [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet of McHale formed by the reinforcing structure as taught by Kelly for strengthening purposes of the pallet.
Claim 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McHale (GB 2,013,615) and Kelly (US 2015/0001114) as applied to claim 27 above, and further in view of Koefelda (US 2018/0290805).
Claims 28 and 29
McHale as modified does not disclose the plurality of keg holders for the plurality of groupings with different keg diameter sizes are formed by annular standing surfaces integrated in the lattice structure of the support surface, wherein the standing surfaces comprise ring webs each with a diameter corresponding to the keg diameter size or annular portions corresponding to the standing surface of the kegs.  However, Koefelda discloses keg holders (defined by rim receiving areas 30, 32, and 34) for receiving kegs of different diameter sizes, the keg holders comprising ring webs with a diameter corresponding to the keg diameter size corresponding to standing surfaces of the kegs (see [0025] and figures 2, 5, 6, 8, 10 and 12).  Kelly discloses annular standing surfaces (220) comprising ring webs integrated with the reinforcing structure in form of the lattice (see figure 3 and [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McHale and Kelly including annular standing surfaces integral to the lattice structure as taught by Koefelda and Kelly for delimiting sizes of the keg supporting surfaces of the pallet.

Allowable Subject Matter
Claims 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736